Opinion issued May 25, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00012-CV 




IN RE TERESA BUDZYN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
            
 
 
 
 
          Relator, Teresa Budzyn, has filed a petition for writ of mandamus complaining
of the trial court’s
 November 3, 2005 order disqualifying relator’s counsel, Kimberly
Soard, for breach of confidentiality and conflict of interest.
          We deny relator’s petition for writ of mandamus.  We vacate our January 11,
2006 order granting a stay of the lower court proceedings.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.